Ethridge, J.,
delivered the opinion of the court.
The Central National Bank of St. Louis, Mo., brought suit against Dr. C. L. Perry upon three acceptances dated April 1, 1919, due four months,, six months,, and eight. *448months after date, respectively, drawn by the National Novelty Import Company on Dr. C. L. Perry, and accepted by him and assigned to the Central National Bank. The defendant pleaded the general issue and certain special pleas, alleging in the special pleas that the Central National Bank was not the bona-fide holder, in due course, before maturity, and without notice, and that both the Central National Bank and the National Novelty Import Company were guilty of fraud with reference to the acceptance, and that the bank well knew that said acceptances were secured by fraud, and also that there had been a complete failure of the consideration. " To which special pleas replications were filed.
This suit was filed on the 23d day of December, 1919, and was returnable to the February term, 1920, of the circuit court. For some reason the cause was ‘not tried until the February term., 1923. In the time between the filing of the suit and the trial the Central National Bank and another bank of St. Louis merged; the constituent corporation taking over the assets of each bank, and this appeared in the plaintiff’s depositions. At the conclusion of the plaintiff’s evidence the defendant moved the court to exclude the testimony on the part of the plaintiff and direct a verdict for the defendant, because the testimony offered on behalf of the plaintiff shows that this suit was instituted in 1919 in the name of the Central National Bank, and the testimony shows that in 1920 the plaintiff, the Central National Bank, and the Liberty Bank merged, and that from said date there was no such identity as the Central National Bank. This motion was sustained by the court below, and the plaintiff excepted. Thereupon the plaintiff moved the court to permit him to amend so as to insert the new corporation instead of the Central National Bank, which motion the court denied. From this judgment the plaintiff prosecuted this appeal
Under section 497, Hemingway’s Code (section 717, Code of 1906), it is provided:
“In ease of a transfer or an assignment of any interest *449in such chose in action before or after suit brought, the action may be begun, prosecuted and continued in the name of the original party, or the court may allow the person to whom the transfer or assignment of such interest has been made, upon his application therefor, to be substituted as a party plaintiff in said action.”
Under this section it was not necessary for the new corporation to be substituted as a plaintiff, but the action would proceed to judgment in the name of the original plaintiff, and judgment be entered thereon for the „use of the real owner. It was therefore error for the court below to sustain the motion and to strike out the evidence on the motion of-the defendant, and it should have permitted an amendment by the plaintiff after this question was raised and passed upon.
The judgment will therefore be reversed, and the cause remanded.

Reversed and remanded.